Electronically Filed
                                                          Supreme Court
                                                          SCPW-10-0000207
                                                          10-JAN-2011
                                                          02:25 PM



                           NO. SCPW-10-0000207

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     MICHAEL C. TIERNEY, Petitioner,

                                   vs.

      THE HONORABLE DERRICK H.M. CHAN, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                           ORIGINAL PROCEEDING
                     (CR. NOS. 88-2209 and 89-0024)

                              ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
    and Circuit Judge Trader, assigned by reason of vacancy)

            Upon consideration of the motion for reconsideration of

the December 22, 2010 order denying the petition for a writ of

mandamus,

            IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

            DATED:   Honolulu, Hawai#i, January 10, 2011.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ James E. Duffy, Jr.

                                  /s/ Rom A. Trader